Case 2:17-cv-04679-DRH-AYS Document 52 Filed 03/22/19 Page 1 of 1 PageID #: 250




                                                       March 22, 2019

 BY ECF

 Honorable Anne Y. Shields
 United States District Court
 100 Federal Plaza -- Courtroom 830
 Central Islip, New York 11722

        Re:     Bibicheff v. Chase Bank USA, N.A. and PayPal, Inc.
                Case No: 2:17-cv-04679 (DRH) (AYS)

 Dear Judge Shields:

         This firm represents Plaintiff in the above action. I write, with the consent of counsel to
 Defendant PayPal, Inc., to request an extension of time to file the Stipulation of Discontinuance
 as to PayPal.

         On January 23, 2019, the parties appeared before Your Honor for a Settlement
 Conference and, with the Court’s assistance, reached a settlement to be memorialized by the
 parties. The Court ordered the parties to file a Stipulation of Discontinuance by March 22, 2019.
 (Doc. No. 50.) Plaintiff and Defendant Chase Bank filed such a Stipulation yesterday. (Doc.
 No. 51.) Plaintiff and Defendant PayPal are still exchanging information regarding the scope of
 the release in their settlement agreement, and respectfully request an additional 14 days to file
 the Stipulation of Discontinuance.

        I thank the Court for its time and consideration of this matter.


                                                       Respectfully submitted,


                                                       /s/
                                                       Amy E. Robinson


 CC: All counsel of record (by ECF)




               217 Centre Street, 6th Floor | New York, New York 10013
